DETAILED ACTION
Status of Claims:
Claims 1, 2, and 5-18 are pending.
Claims 1 and 12 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5-18 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Durham and Tutein are no longer used in the current rejection. The rejection is now made in view of Nguyen, as previously cited, Quintero et al (US 2008/0274918), and Yong et al (USPN 4,566,909).
The applicant argues that there is no motivation to combine an immiscible demulsifier and clarifier into a single phase microemulsion because the combination is “unusual.” This 
The applicant argue that it would not be obvious to add a clarifier to the microemulsion of Nguyen because Nguyen does not refer to clarifiers and the references that teach clarifiers are not directed to microemulsion.  This argument is not persuasive because Nguyen teaches that the single phase microemulsion is used to separate water and oil or brine, therefore even though a clarifier is not explicitly referred to clarification is the desired effect and it would be obvious to add any material known to improve clarification or separation in oil containing systems. Quintero teaches a clarifier (viscosifier, the term used to refer to the additive does not need to the same in the prior art and the instant invention. As the same material is disclosed it will have the same effect) mixed into a single phase microemulsion (see abstract, para. 0029) for separating oil and water. Yong teaches a plant starch (anionic starch) for use as a settling aid (clarifier) for oil containing mixtures (see abstract). As Nguyen, Quintero. And Yong are both directed to materials for the separation of oil and water it would have been obvious to one skilled in the art to add compounds known to improve the separation of oil and water. It is further noted that the applicant has not identified any unexpected results due to the addition of the clarifier to the single phase microemulsion comprising a demulsifier and surfactant. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 12 have been amended to require “at least one clarifier selected from the group consisting of: a polycondensate…and an anionic starch selected from the group consisting of…” There is no support for the single phase microemulsion comprising both a water clarifier and an anionic starch. There is only support for the water clarifier being selected from materials including an anionic starch. The remaining claims are rejected as they depend form claims 1 or 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 12:
	The claims require “at least one clarifier selected from the group consisting of: a polycondensate…and an anionic starch selected from the group consisting of…” It is not clear if the clarifier is also being selected from the anionic starches or if the additive comprises a clarifier and an anionic starch. 
	The claim further states “selected from the group consisting of a biopolymer, a plant starch, a potato starch…” this is not a proper Markush because the groups are not distinct. A potato, corn, rice, and tapioca starch would also be a plant starch. 

The remaining claims are indefinite because they depend from indefinite claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2013/0261227) in view of Quintero et al (US 2008/0274918), and Yong et al (USPN 4,566,909).


	Nguyen teaches the method for separating oil and water in a stream comprising a mixture of oil and water, the method comprising: introducing an effective amount of a single-phase microemulsion additive to the stream to separate the oil from the water in the stream (see para. 0018, 0020), where the single-phase microemulsion additive comprises at least one demulsifier (see para. 0042), at least one surfactant (surfactant) (see para. 0041), and optionally at least one solvent (coupling agent) (see para. 0037). Nguyen further teaches that additional chemicals can be added to the microemulsion (see para. 0030).
	Nguyen does not explicitly teach that the single-phase microemulsion comprises t least one water clarifier selected from a group consisting of: a polycondensate derived from N,N'-bis[3- (dimethylamino)propyllurea, a polyacrylate copolymer, a polyacrylamide copolymer, a poly(acrylate/acrylamide) copolymer, a polycondensate derived from an alkanolamine, and combinations thereof, and an anionic starch selected from the group consisting of a biopolymer, a plant starch, a potato starch, a corn starch, a rice starch, a tapioca starch, and combinations thereof.
	Quintero teaches a clarifier (viscosifier, the term used to refer to the additive does not need to the same in the prior art and the instant invention. As the same material is disclosed it will have the same effect) selected from a polycondensate derived from N,N'-bis[3- (dimethylamino)propyllurea, a polyacrylate copolymer, a polyacrylamide copolymer, a poly(acrylate/acrylamide) copolymer, and a polycondensate derived from an alkanolamine ( polyacrylamides, copolymers of acrylic acid and acrylamide, polyacrylates) (see para. 0029) 
	Yong teaches a plant starch (anionic starch) for use as a settling aid (clarifier) for oil (tar) containing mixtures (see abstract). 
	Nguyen, Quintero, and Yong are analogous inventions in the art of separating oil containing mixtures. It would have been obvious to one skilled in the art to add a water clarifier, as disclosed by Quintero to the single-phase microemulsion of Nguyen, because is it the simple addition of a known treatment compound to a known treatment agent, obviously resulting in a single-phase microemulsion able to break the emulsion of oil and water (see Quintero para. 0002) with an expectation of success. It would have additionally been obvious to one skilled in the art before the effective filing date of the invention to add the plant starch of Yong to the single-phase microemulsion or Nguyen because it is the simple addition of a known compound for clarifying and separating (settling aid for destabilizing) mixtures to a mixture intended to separate a material, obviously resulting in clarification of the oil and water emulsion with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).  As the same demulsifier and clarifier as claimed are disclosed by the prior art they are obviously immiscible with each other. 

Regarding Claim 2:


Regarding Claim 5:
	Nguyen, as previously modified, teaches the method of claim 1, wherein the surfactant is selected from a group consisting of a non-ionic surfactant, an anionic surfactant, a cationic O0IL4-64535-U S1011 surfactant, a zwitterionic surfactant, an amphoteric surfactant, and combinations thereof (see Nguyen para. 0041).

Regarding Claim 6:
	Nguyen, as previously modified, teaches the method of claim 1, wherein the single-phase microemulsion additive comprises a solvent that is selected from a group consisting of one or more glycol ethers, one or more alcohols (methanol), and combinations thereof (see Nguyen para. 0037).

Regarding Claim 7:
	Nguyen, as previously modified, teaches the wherein the stream comprises emulsions of oil and water (see Nguyen para. 0020).

Regarding Claim 8:


Regarding Claim 9:
	Nguyen, as previously modified, teaches the method of claim 1, wherein the water in the stream is selected from a group consisting of brine, seawater, fresh water, and combinations thereof (see Nguyen para. 0018).

Regarding Claim 10:
	Nguyen, as previously modified, teaches the method of claim 1, wherein the effective amount of the single-phase microemulsion additive introduced to the stream ranges from about 0.1 ppm to about 50,000 ppm based on volume of the stream (10ppm to 5,000ppm) (see Nguyen para. 0023).

Regarding Claim 11:
	Nguyen, as previously modified, teaches the method of claim 1, wherein the at least one demulsifier is present in the single-phase microemulsion additive in an amount ranging from about 2 wt% to about 24 wt% (about 2% to 30%) (see Nguyen para, 0043), the at least surfactant is present in the single-phase microemulsion additive in an amount ranging from about 2 wt% to about 35 wt% (2% to 20% para. 0040), and the at least one solvent is present in the single-phase microemulsion additive in an amount ranging from about 0 wt% to about 35 wt% (5% to 40% coupling agent (solvent)) (see Nguyen para. 0038).


Regarding Claim 12:
	Nguyen teaches the treated stream comprising: a stream comprising a mixture of oil and water; and O0IL4-64535-U S1112 a single-phase microemulsion additive (see para. 0020) comprising at least one demulsifier (see para. 0042), at least one surfactant (see para. 0041), and at least one solvent (coupling agent) (see para. 0034), wherein the additive is present in the stream in concentration ranging from about 1 ppm to about 3000 ppm (25ppm to 1,000ppm) (see Nguyen para. 0023) based upon the total volume of the stream.
	Nguyen does not explicitly teach that the single-phase microemulsion comprises t least one water clarifier selected from a group consisting of: a polycondensate derived from N,N'-bis[3- (dimethylamino)propyllurea, a polyacrylate copolymer, a polyacrylamide copolymer, a poly(acrylate/acrylamide) copolymer, a polycondensate derived from an alkanolamine, and combinations thereof, and an anionic starch selected from the group consisting of a 
	Quintero teaches a clarifier (viscosifier, the term used to refer to the additive does not need to the same in the prior art and the instant invention. As the same material is disclosed it will have the same effect) selected from a polycondensate derived from N,N'-bis[3- (dimethylamino)propyllurea, a polyacrylate copolymer, a polyacrylamide copolymer, a poly(acrylate/acrylamide) copolymer, and a polycondensate derived from an alkanolamine ( polyacrylamides, copolymers of acrylic acid and acrylamide, polyacrylates) (see para. 0029) mixed into a single phase microemulsion (see abstract, para. 0029) with a surfactant for separating oil and water. 
	Yong teaches a plant starch (anionic starch) for use as a settling aid (clarifier) for oil (tar) containing mixtures (see abstract). 
	Nguyen, Quintero, and Yong are analogous inventions in the art of separating oil containing mixtures. It would have been obvious to one skilled in the art to add a water clarifier, as disclosed by Quintero to the single-phase microemulsion of Nguyen, because is it the simple addition of a known treatment compound to a known treatment agent, obviously resulting in a single-phase microemulsion able to break the emulsion of oil and water (see Quintero para. 0002) with an expectation of success. It would have additionally been obvious to one skilled in the art before the effective filing date of the invention to add the plant starch of Yong to the single-phase microemulsion or Nguyen because it is the simple addition of a known compound for clarifying and separating (settling aid for destabilizing) mixtures to a mixture intended to separate a material, obviously resulting in clarification of the oil and water 

Regarding Claim 13:
	Nguyen, as previously modified, teaches the treated stream of claim 12, wherein the demulsifier is selected from a group consisting of an alkylphenol derivative (see Nguyen para, 0042), an ammonium alkylaryl sulfonate, an alkylaryl sulfonate, an alkylarylsulfonate amine salt, an amine polymer, an epoxy resin, a furandione polymer, an oxyalkylated alkanolamine, an oxyalkylated alkylphenolic resin, an oxyalkylated polyamine, an oxyalkylated imine polymer, an oxyalkylated polymer, an oxyalkylated polyol, an oxyalkylated ether sulfate salt, a (methyl) oxirane polymer, a phenolic polymer, a polyether polyol, a polyoxyalkylene glycol, a polyurethane, a polyoxyalkylene, a polyether, a polyol ester, a polyester, a polyglycol diepoxide, a polyglycol ester, and mixtures thereof.

Regarding Claim 14:
	Nguyen, as previously modified, teaches the treated stream of claim 12, wherein the surfactant is selected from the group consisting of an oxyalkylated alcohol, an oxyalkylated amine, an aryl oxyalkylate, an alkyl oxyalkylate, an alkylaryl oxyalkylate, a polyglycoside, a sorbitan ester, a methyl glucoside ester, a polyglycol ester, an arginine methyl ester, an 

Regarding Claim 15:
	Nguyen, as previously modified, teaches the treated stream of claim 12, wherein the at least one solvent is selected from the group consisting of ethylene glycol monobutyl ether, dipropylene glycol monomethyl ether, propylene glycol ether, methanol (see Nguyen para, 0037), isopropyl alcohol, butanol, pentanol, hexanol, iso-octyl alcohol, a G1-C8 alcohol blend, and combinations thereof.

Regarding Claim 16:
	Nguyen, as previously modified, teaches the treated stream of claim 12, wherein the stream is selected from a group consisting of a fluid produced or recovered from a subterranean reservoir, a completion fluid, a drilling fluid, an injection fluid, a fracturing fluid, a flowback, a refinery fluid, a chemical processing fluid, and combinations thereof (see Nguyen para. 0003).

Regarding Claim 17:


Regarding Claim 18:
	Nguyen, as previously modified, teaches the treated stream of claim 12, wherein the stream comprises emulsified oil- in-water (see Nguyen para. 0020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/25/2021